Citation Nr: 1811533	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 191 to November 1983. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded this matter for further evidentiary development in September 2016 and August 2017.


FINDINGS OF FACT

On January 19, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant of her intent to withdraw her appeals of entitlement to service connection for a death pension, as well as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant regarding the issues entitlement to service connection for a death pension, as well as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death have been met. 38 U.S.C. § 7105(b)(2); (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Appellant clearly expressed her intent to withdraw her appeals for entitlement to service connection for a death pension, as well as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death in a January 2018 communication to the VA. Consequently, the Board finds that the Appellant has withdrawn her appeals as to those issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration concerning those appeals, and they are dismissed.


ORDER

The issues of entitlement to service connection for a death pension, as well as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of death are dismissed.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


